CORRECTED NOTICE OF ALLOWANCE
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14, 15 and 17 June 2022 were filed after the mailing date of the Notice of Allowance on 27 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The remainder of the allowance below is unchanged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 16 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent which may issue for US Application Nos. 16/497,624, 16/491,036 or 16/490,861 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 16 March 2022 is sufficient to overcome the rejection of claim 1 based upon enablement under 112.  Specifically, as demonstrated in the affidavit, the level of ordinary skill in the art is high enough that a person of ordinary skill in the art would be able to make and use the instantly claimed invention based on the instant specification with routine experimentation.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and affidavit are persuasive to overcome the enablement rejection of record.  Further, as noted in previous office actions, the prior art as a whole does not teach or suggest a solid electrolyte of the claimed composition which has a mainly cubic crystal structure and in the form of monocrystalline particles as required by the instant claims.    The instantly claimed solid electrolyte is reasonably commensurate in scope with the cubic solid electrolyte materials described in Tables 1-5 of the specification as originally filed which has markedly higher ionic conductivity than other crystal structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723